Citation Nr: 0730584	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  99-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for vasomotor 
rhinitis prior to October 7, 1996. 

2.  Entitlement to an increased disability rating for 
vasomotor rhinitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1975 and from December 1990 to April 1991, including 
a tour in Southwest Asia for the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied a compensable 
rating for vasomotor rhinitis.  The veteran perfected an 
appeal of this decision.  In July 2003, the RO increased the 
disability rating to 30 percent effective October 7, 1996, 
the date the rating criteria for the respiratory system were 
revised.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].

In May 2005, the RO assigned a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following 
nasal surgery, effective February 14, 2005 to March 31, 2005.  
Thereafter, the 30 percent rating was continued.

This case was previously before the Board and was remanded in 
June 2001 and August 2005.  


FINDINGS OF FACT

1.  Prior to October 7, 1996, the service-connected vasomotor 
rhinitis did not result in definite atrophy of intranasal 
structure and moderate secretion.  

2.  The service-connected vasomotor rhinitis is currently 
manifested by slight crusting and good airflow in both nasal 
cavities.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
vasomotor rhinitis prior to October 7, 1996 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.97, Diagnostic Code (DC) 6501 (1996).  

2.  The schedular criteria for a rating in excess of 30 
percent for vasomotor rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.97, DC 6501 (1996); 38 C.F.R. § 4.97, DC 6522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in January 1999.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claims and sent the 
veteran supplemental statement of the case (SSOC) in June 
2007, following the VCAA notice compliance action in March 
2006.  This letter was sent as a direct result of the Board's 
August 2005 remand - which was to specifically ensure VCAA 
compliance.  The veteran was provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the notice.  In July 2007, the veteran's 
representative stated that they had no additional argument or 
evidence to submit.  Therefore, there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the March 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (Emphasis in 
original).  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to a compensable rating for vasomotor rhinitis 
prior to October 7, 1996. 

Entitlement to an increased disability rating for vasomotor 
rhinitis, currently evaluated as 30 percent disabling.  

In a July 1981 rating decision, the RO granted service 
connection for vasomotor rhinitis and assigned a 
noncompensable evaluation.  

The veteran sought an increased rating in July 1995.  

In a July 2003 rating decision, the disability rating was 
increased to 30 percent, effective October 7, 1996.  In May 
2005, the RO assigned a temporary total disability rating 
under 38 C.F.R. § 4.30 for convalescence following nasal 
surgery, effective February 14, 2005 to March 31, 2005.  
Thereafter, the 30 percent rating was continued.

The veteran seeks a compensable rating prior to October 7, 
1996 and a higher current rating.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2007).  

Specific rating criteria

During the course of this appeal, the rating criteria for the 
evaluation of respiratory system were modified, effective 
from October 7, 1996.  When a law or regulation changes while 
a case is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

Under the previous criteria for rhinitis, listed at DC 6501, 
a 10 percent rating applied where the evidence demonstrated 
definite atrophy of intranasal structure, and moderate 
secretion and a 30 percent rating applied where the evidence 
demonstrated moderate crusting and ozena and atrophic 
changes.  A maximum 50 percent disability rating is warranted 
when the evidence indicates massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, DC 6501 (1996).

After October 7, 1996, allergic or vasomotor rhinitis is 
rated under DC 6522.  Under DC 6522, a maximum 30 percent 
rating is warranted when there is evidence of polyps.  38 
C.F.R. § 4.97, DC 6522 (2007).

Analysis

I.  Compensable rating prior to October 7, 1996.  

The evidence of record prior to October 7, 1996 includes a 
June 1995 Gulf War registry examination which indicated that 
physical examination of the ears, nose, mouth and throat was 
normal.  The veteran denied any problems of the ears, nose or 
throat.  A September 1995 VA examination shows that the 
veteran complained of occasional episodes of sinusitis and 
rhinitis; however, physical examination of the ears, nose and 
throat was normal.  Oral mucosa was within normal limits.  

A VA examination conducted in October 1995 revealed similar 
findings - the ears, nose and throat evaluation was normal 
and mucosa appeared within normal limits.  Based on sinus x-
rays and the veteran's history, the examiner diagnosed 
allergic rhinosinitus.  

In November 1995, the veteran was seen at VA for an ear, nose 
and throat (ENT) evaluation; physical examination revealed 
nasal mucosa with thick clear discharge.  A CT scan performed 
in December 1995 showed small mucosal polypoid lesions in 
both maxillary sinuses and in the left frontal sinus.  No 
bone destruction was seen and apart from mucosal swelling 
over the right inferior turbinate the appearance of the nasal 
fossi was within normal limits.  It was noted that one of the 
mucosal lesions was immediately below part of the floor of 
the left orbit, close to the position of the infraorbital 
groove, but this was not considered evidence of a previous 
blow-out fracture.  A CT scan in August 1996 revealed no 
significant changes.  

Based on this evidence, the Board finds that a compensable 
rating prior to October 7, 1996 is not warranted.  While the 
November 1995 record arguably shows moderate secretion, there 
is no evidence showing definite atrophy of intranasal 
structure.  The December 1995 and August 1996 CT scans 
revealed that there was no bony destruction.  As such, the 
evidence does not support a 10 percent rating under the 
former criteria.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].

II.  Current rating higher than 30 percent.  

Initially, the Board notes that the current 30 percent rating 
is the maximum evaluation available under the revised 
criteria.  38 C.F.R. § 4.97, DC 6522 (2007).  However, a 50 
percent rating is available under the former criteria when 
here is massive crusting and marked ozena, with anosmia.  
38 C.F.R. § 4.97, DC 6501 (1996).  

A February 1997 ENT clinical evaluation noted that the mucosa 
was within normal limits and that there was no purulent 
discharge.  A September 1997 clinic note also indicated that 
the nose was dry anteriorly with no congestion or purulence.  

On VA examination in June 1998, the veteran complained of 
sinus infections that caused him to become light-headed and 
dizzy; however, there was no evidence of respiratory disease 
or respiratory distress.  VA examination in August 2001 
likewise found no nasal discharge or crusting although there 
was some postnasal drip.  The VA examiner specifically stated 
that there was no mass or crusting or marked ozena with 
anosmia.  

The veteran was afforded another VA examination in May 2003.  
At that time, there was no evidence of active sinusitis in 
either nostril and clinical evaluation revealed no purulent 
drainage.  The veteran denied any purulent discharge on 
evaluation in December 2003.  

The evidence reflects that in February 2005, after many years 
of difficulty breathing through his nose, the veteran 
underwent septoplasty and inferior turbinate reduction.  
Physical examination at the time of admission showed that the 
nose was clear anteriorly.  On follow-up in March 2005, 
physical examination noted slight crusting in the right nasal 
cavity; however, airflow was good in both nasal cavities 
after the crusting was removed.  He was advised to use a 
normal saline spray more frequently to minimize crusting.  

This evidence clearly shows that the veteran's vasomotor 
rhinitis is not manifested by massive crusting and marked 
ozena with anosmia as contemplated under former DC 6501.  The 
majority of the evidence shows that there was no crusting or 
discharge at all, with only slight crusting reported 
recently.  Therefore, a 50 percent rating under the former 
criteria is not warranted.  

For these reasons, the claims for a compensable rating prior 
to October 7, 1996 and for a higher current rating above 30 
percent must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, this doctrine is 
not applicable in the current appeal.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Entitlement to a compensable rating for vasomotor rhinitis 
prior to October 7, 1996 is denied. 

Entitlement to an increased disability rating for vasomotor 
rhinitis, currently evaluated as 30 percent disabling is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


